Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1-3 and 3-20 have been renumbered  1-21.
Claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance: -
The prior art does not disclose a device having a combination of a detector configured to detect electromagnetic radiation and generate a detection signal based on the detected electromagnetic radiation; a current sensing circuit configured to provide, based on the detection signal, a first signal; a signal generator configured to provide a second signal to adjust a bandwidth associated with the current sensing circuit; and an imaging integration circuit configured to generate an image of at least a portion of a scene based at least in part on the first signal as recited in ciaim 1. Claims 2-15 depend from claim 1, they are also allowed accordingly.
The prior art does not disclose a method having combined method steps of capturing, by a detector, electromagnetic radiation; generating, by the detector, a detection signal based on the electromagnetic radiation; providing, by a current sensing circuit, a first signal based on the detection signal; generating, by an imaging integration circuit, an image of at least a portion of a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/VINH P NGUYEN/Primary Examiner, Art Unit 2867